Title: Bill for Food to Thomas Jefferson at a Tavern in Liberty, Virginia, [17 September 1815]
From: Unknown
To: Jefferson, Thomas


            
              17 Sept. 1815
            
            
            
              
                Mr Jefersons Bill
              
              
                To
                2 horsefeeds
                2–
              
              
                〃
                Dinner
                2–
              
              
                
                Servants Dinner
                1–6
              
              
                
                
                56
              
            
          